The opinion of the court was delivered by
Dawson, J.:
The defendant was convicted of being a persistent violator of the prohibitory law and sentenced to the penitentiary for a year. His particular offense in this instance was unlawful possession of intoxicating liquor.
He assigns error on the court’s instructions touching the law of unlawful possession. The only thing notable about them-was the patient care given by the court to explain, amplify and repeat the very simple factors involved therein.
Another error argued (but not assigned) relates to the sufficiency of the evidence to prove the fact of defendant’s unlawful possession. This point is without merit, as an attentive reading of the testimony of Norman, who turned state’s evidence, shows quite clearly. That evidence was largely corroborated by that of Deputy S&ieriff Morey, County Jailer Mitchell and Bruce Cain, and, indeed, partly by the defendant’s own testimony. The only material point the jury had to decide was whether the possession of the liquor was in Norman or in defendant — a matter no longer open to debate. Doubtless the circumstantial testimony weighed heavily against defendant — particularly the fact that it was he who broke the bottle of liquor so the officers of the law would not be able to use it as evidence.
The record reveals nothing else worthy of comment, nor any tangible basis 'for this appeal, and the judgment is affirmed.